DETAILED ACTION 
Notice of Pre-AlA or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 9/17/21.  In the amendment, Applicant amended claims 1, 15, and 19. Overall, claims 1-20 are currently pending in this application. 

Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exactterms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner
and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
-In claim 15, Applicant added the claimed limitations “the inertial value based at least on a mass of at least one component of the single cylinder engine’, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-In claim 19, Applicant added the claimed limitations “compare the timer to a time period wherein the time period is selected to maintain the combustion cycle of a single cylinder engine without stalling the single cylinder engine”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 16-18, 20 depend from claims 15, 19 and contain all of the limitations of claims 15, 19. Therefore, claims 16-18, 20 are rejected for the same reasons as claims 15, 19.
The amendment filed 4/22/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
–Claim 1 recites “ A predetermined time period is selected based on an inertia value to maintain the combustion cycle of the single cylinder engine” which renders claim indefinite since it is not clear “an inertia value” of what component that Applicant is intending to claim.
–Claim 19 recites “ the time period is selected to maintain the combustion cycle of the single cylinder engine…… based on an inertia value” which renders claim indefinite since it is not clear “an inertia value” of what component that Applicant is intending to claim.
Claims 2-14, 20 depend from claims 1, 19 and contain all of the limitations of claims 1, 19. Therefore, claims 2-14, 20 are rejected for the same reasons as claims 1, 19.

Response to Arguments
Applicant's arguments filed 9/17/21 have been fully considered and they are not deemed persuasive. With regard to the 112 first paragraph rejection, Applicant argued that the paragraphs [0036-0040] in the specification provide support for all claim mass each of the rotational engine components… 
Additionally, regarding claim 19, Applicant argued that the paragraph [0028] in the specification provides support for all claim limitations (see Remarks, page 8).  The examiner respectfully disagrees.  In the specification, paragraph [0028] shows the time value for disabling the fuel injector of the engine may be selected to maintain the combustion cycle of a single cylinder engine without stalling the single cylinder engine”.  Therefore, the 112 first paragraph rejection is hereby maintained.

           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272- 1000.

/D. T./ 
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747